Exhibit 10.18

MEDNAX, INC.

RESTRICTED STOCK AGREEMENT

FOR

[Insert name of Recipient here]

(the “Recipient”)

 

1. Grant of Restricted Stock. The Compensation Committee (the “Committee”) of
the Board of Directors of MEDNAX, Inc. (the “Company”) has granted on
                     (the “Date of Grant”), to the Recipient, [NUMBER] shares of
restricted common stock, par value $.01 per share, of the Company (collectively
the “Restricted Stock”). The Restricted Stock shall be subject to the terms,
conditions and restrictions set forth in this Agreement. The Restricted Stock
was issued pursuant to the Company’s 2008 Incentive Compensation Plan (the
“Plan”), which is incorporated herein for all purposes. The Recipient hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.
Unless otherwise provided herein, terms used herein that are defined in the Plan
and not defined herein shall have the meanings attributed thereto in the Plan.

 

2. Vesting of Restricted Stock.

 

  (a) Except as otherwise provided herein, the shares of Restricted Stock shall
become vested as provided below. The following vesting schedule indicates each
date (the “Vesting Date”) upon which the Restricted Stock shall become vested
with respect to the number of shares as indicated beside the applicable Vesting
Dates provided that the Continuous Service of the Recipient continues through
and on the applicable Vesting Date:

Vesting Schedule:

There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each Vesting Date, and all
vesting of shares of Restricted Stock shall occur only on the applicable Vesting
Date. Upon the termination or cessation of Recipient’s Continuous Service, for
any reason whatsoever, any portion of the Restricted Stock which is not yet then
vested, and which does not then become vested pursuant to this Section 2, shall
automatically and without notice terminate, be forfeited and become null and
void.

 

  (b) The Restricted Stock also shall become vested at such earlier times, if
any, as may otherwise be determined by the Committee in its sole and absolute
discretion or as may be provided in any Employment Agreement between the
Recipient and the Company or any Related Entity.

 

  (c) For purposes of this Agreement, the following terms shall have the
meanings indicated:

 

  (i) “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.

 

  (ii) “Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.

 

1



--------------------------------------------------------------------------------

3. Delivery of Restricted Stock.

 

  (a) The Restricted Stock shall be issued in the name of the Recipient and held
in electronic book entry format by the Company’s transfer agent until the date
(the “Applicable Date”) on which the shares (or a portion thereof) subject to
this Restricted Stock award become Vested Shares pursuant to Section 2 hereof,
subject to the provisions of Section 4 hereof. All such Restricted Stock held by
the Company’s transfer agent shall be deemed restricted and may not be sold or
transferred until they become Vested Shares pursuant to Section 2 hereof, and
may be subject to other restrictions that the Board or the Committee shall deem
necessary and appropriate or which are otherwise required or indicated pursuant
to any applicable stockholders agreement.

 

  (b) Until such shares become Vested Shares, the Recipient hereby irrevocably
appoints the Secretary of the Company as his/her attorney-in-fact, with full
power of appointment and substitution, to effectuate the transfer of the
Restricted Stock (or assignment of distributions thereon) on the books and
records of the Company in accordance with and as required to adhere to the
restrictions set forth in this Agreement.

 

  (c) On or after each Applicable Date and subject to compliance with Section 7
below, upon written request to the Company by the Recipient, the Company shall
promptly cause a certificate or certificates to be issued for and with respect
to all shares that become Vested Shares on that Applicable Date, which
certificate(s) shall be delivered to the Recipient as soon as administratively
practicable after the date of receipt by the Company of the Recipient’s written
request. The certificate(s) shall bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under the
Securities Laws).

 

4. Termination of Employment. Except as may be otherwise provided in an
Employment Agreement between the Company or a Related Entity and the Recipient,
if the Recipient’s Continuous Service with the Company is terminated for any
reason, any Non-Vested Shares (other than any such Shares that become vested
pursuant to Section 2 hereof on account of such termination) shall be forfeited
immediately upon such termination of Continuous Service and shall revert back to
the Company without any payment to the Recipient. The Committee shall have the
power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Recipient’s forfeiture of
Non-Vested Shares pursuant to this Section 4.

 

5. Rights with Respect to Restricted Stock.

 

  (a) Except as otherwise provided in this Agreement, the Recipient shall have,
with respect to all of the shares of Restricted Stock, whether Vested Shares or
Non-Vested Shares, all of the rights of a holder of shares of common stock of
the Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Agreement (including without limitation conditions under which
all such rights shall be forfeited). Any shares of Stock issued to the Recipient
as a dividend with respect to shares of Restricted Stock shall have the same
status and bear the same legend as the shares of Restricted Stock and shall be
held by the Company, if the shares of Restricted Stock that such dividend is
attributed to is being so held, unless otherwise determined by the Committee. In
addition, notwithstanding any provision to the contrary herein, any cash
dividends declared with respect to shares of Restricted Stock subject to this
Agreement shall be held in escrow by the Committee until such time as the shares
of Restricted Stock that such cash dividends are attributed to shall become
Vested Shares, and in the event that such shares of Restricted Stock are
subsequently forfeited, the cash dividends attributable to such portion shall be
forfeited as well.

 

2



--------------------------------------------------------------------------------

  (b) If at any time while this Agreement is in effect (or shares granted
hereunder shall be or remain unvested while Recipient’s Continuous Service
continues and has not yet terminated or ceased for any reason), there shall be
any increase or decrease in the number of issued and outstanding shares of Stock
of the Company through the declaration of a stock dividend or through any
recapitalization, combination or exchange of such shares, then and in that
event, the Board or the Committee shall make any adjustments it deems fair and
appropriate, in view of such change, in the number of shares of Restricted Stock
then subject to this Agreement. If any such adjustment shall result in a
fractional share, such fraction shall be disregarded.

 

  (c) Notwithstanding any term or provision of this Agreement to the contrary,
the existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company;
(v) any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).

 

6. Non-Transferability of Non-Vested Shares. Non-Vested Shares shall not be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability of the Recipient to any party (other than the Company or Related
Entity), or assigned or transferred by the Recipient otherwise than by will or
the laws of descent and distribution or to a Beneficiary upon the death of the
Recipient. A Beneficiary or other person claiming any rights under the Plan or
this Agreement from or through the Recipient shall be subject to all of the
terms and conditions of the Plan and this Agreement, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.

 

7. Tax Matters; Section 83(b) Election.

 

  (a) If the Recipient properly elects, within thirty (30) days of the Date of
Grant, to include in gross income for federal income tax purposes an amount
equal to the fair market value (as of the Date of Grant) of the Restricted Stock
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Recipient shall promptly make arrangements satisfactory to the
Company to pay to the Company any federal, state or local income taxes required
to be withheld with respect to the Restricted Stock. Failure by the Recipient to
pay such Withholding Taxes will render this Agreement and the Restricted Stock
granted hereunder null and void ab initio and the Restricted Stock shares
granted hereunder will be immediately cancelled.

 

  (b)

If the Recipient does not properly make the election described in Subsection
7(a) above, the Recipient shall, no later than ten business days from the date
or dates as of which the restrictions referred to in this Agreement hereof shall
lapse, pay to the Company, or make arrangements satisfactory to the Committee
for payment of, any federal, state or local taxes of any kind required by law to
be withheld with respect to the Restricted Stock (including without limitation
the vesting thereof). If the Recipient fails to comply with the tax obligations
set forth in the immediately preceding sentence (the “Tax

 

3



--------------------------------------------------------------------------------

 

Obligations”), then the Recipient hereby irrevocably authorizes and instructs a
broker to be designated by the Company in its sole discretion to sell for the
account of the Recipient a sufficient number of shares of the Restricted Stock
(based upon prevailing market prices at the time of such sale) necessary to
satisfy the Recipient’s Tax Obligations, to remit to the Company the proceeds of
such sale in such amount necessary to satisfy the Tax Obligations and to remit
any balance resulting from such sale to the Recipient. In furtherance of the
above, the Recipient hereby irrevocably authorizes the Company to instruct the
transfer agent to transfer a portion of Recipient’s electronic shares to the
designated broker in order to effectuate the sale of such shares required to
satisfy the Recipient’s Tax Obligation. In addition, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Recipient any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

 

  (c) Tax consequences on the Recipient (including without limitation federal,
state, local and foreign income tax consequences) with respect to the Restricted
Stock (including without limitation the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Recipient. The Recipient shall
consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.

 

8. Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a written document signed by the parties hereto.
No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. The rights and
obligations created hereunder shall be binding on the Recipient and his heirs
and legal representatives and on the successors and assigns of the Company.

 

9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

 

10. Miscellaneous.

 

  (a) No Right to (Continued) Employment or Service. This Agreement and the
grant of Restricted Stock hereunder shall not confer, or be construed to confer,
upon the Recipient any right to employment or service, or continued employment
or service, with the Company or any Related Entity.

 

  (b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

4



--------------------------------------------------------------------------------

  (c) Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Restricted Stock hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

 

  (d) No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

  (e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida (without
reference to the conflict of laws rules or principles thereof).

 

  (f) Interpretation. This Agreement is subject to all of the terms, conditions
and provisions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan adopted by the Committee as may be in effect from time to time. If
and to the extent that the Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Recipient accepts the
Restricted Stock subject to all of the terms, provisions and restrictions of
this Agreement and the Plan. The undersigned Recipient hereby accepts as
binding, conclusive and final all decisions or interpretations of the Board or
the Committee upon any questions arising under this Agreement.

 

  (g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

 

  (h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 1301 Concord Terrace,
Sunrise, FL 33323 or if the Company should move its principal office, to such
principal office, and, in the case of the Recipient, to the Recipient’s last
permanent address as shown on the Company’s records, subject to the right of the
Company to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

 

  (i) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

 

5



--------------------------------------------------------------------------------

  (j) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

11. Return of Value of Shares

 

  (a) If the Recipient is a party to an Employment Agreement with the Company or
any Related Entity and the Recipient violates any non-competition,
non-solicitation, or confidentiality agreement contained therein, then, in
addition to any other remedy the Company may have, the Company may, in the sole
discretion of the Committee, require the Recipient to pay to the Company, upon
written demand, (i) if the Recipient is employed by the Company at the time of
such violation, an amount equal to the aggregate Fair Market Value of the Shares
of Restricted Stock that have vested during the period beginning on the date
twelve months before such violation and ending on the date on which senior
management of the Company acquires actual knowledge of such violation or (ii) if
the Recipient is not employed by the Company at the time of such violation, an
amount equal to the aggregate Fair Market Value of the Shares of Restricted
Stock that have vested during the twelve months preceding the date on which the
Recipient’s employment with the Company was terminated. The aggregate Fair
Market Value of such Shares of Restricted Stock shall be determined with respect
to each Share on the applicable Vesting Date for that Share pursuant to
Section 2 hereof, without regard to any changes in the Fair Market Value that
occurred after the Vesting Date.

 

  (b) If the Recipient is not a party to an Employment Agreement with the
Company or any Related Entity and the Recipient violates any of the agreements
below, then, in addition to any other remedy the Company may have, the Company
may, in the sole discretion of the Committee, require the Recipient to pay to
the Company, upon written demand, (i) if the Recipient is employed by the
Company at the time of such violation, an amount equal to the aggregate Fair
Market Value of the Shares of Restricted Stock that have vested during the
period beginning on the date twelve months before such violation and ending on
the date on which senior management of the Company acquires actual knowledge of
such violation or (ii) if the Recipient is not employed by the Company at the
time of such violation, an amount equal to the aggregate Fair Market Value of
the Shares of Restricted Stock that have vested during the twelve months
preceding the date on which the Recipient’s employment with the Company was
terminated. The aggregate Fair Market Value of such Shares of Restricted Stock
shall be determined with respect to each Share on the Vesting Date for that
Share pursuant to Section 2 hereof, without regard to any changes in the Fair
Market Value that occurred after the Vesting Date.

(i) The Recipient shall hold in a fiduciary capacity for the benefit of the
Company all information, knowledge or data relating to the Company or any
Related Entity and their respective businesses which the Company or any Related
Entity consider to be proprietary, trade secret or confidential, that the
Recipient obtains or has previously obtained during his or her Continuous
Service and that is not public knowledge (other than as a result of the
Recipient’s violation of this provision) (the “Confidential Information”). The
Recipient shall not directly or indirectly use any Confidential Information for
any purposes not associated with the activities of the Company or any Related
Entity, or communicate, divulge or disseminate Confidential Information to any
person or entity not authorized by the Company or any Related Entity to receive
it at any time during or after termination of Recipient’s Continuous Service,
except with the prior written consent of the Company or as otherwise required by
law or legal process.

 

6



--------------------------------------------------------------------------------

(ii) During and for a period of twelve months after the termination of the
Recipient’s Continuous Service, for any reason, voluntary or involuntary, the
Recipient shall not, without the written consent of the Company, directly or
indirectly solicit, entice, persuade or induce any person to leave the
Continuous Service, or employ or attempt to employ or enter into any contractual
arrangement with any employee or former employee (other than a former employee
who has not been employed by the Company or any Related Entity for a period in
excess of six months), of the Company or any Related Entity.

(iii) During and for a period six months after the termination of the
Recipient’s Continuous Service, for any reason, voluntary or involuntary, the
Recipient shall not, without the written consent of the Company, accept
employment with any competitor of, or otherwise engage in competition with, the
Company or any Related Entity.

Remainder of Page Intentionally Left Blank

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

MEDNAX, Inc. By:  

 

  Thomas W. Hawkins   Senior Vice President, General Counsel and Secretary

Agreed and Accepted:

 

Recipient:  

 

 

Print Name  

 

8